           Case 8:16-bk-07755-RCT         Doc 216       Filed 11/12/19   Page 1 of 2



                                      ORDERED.

     Dated: November 12, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                  www.flmb.us.gov
IN RE:

SAMUEL WILLIAM BALLINGER,                                          CASE 8:16-bk-07755-RCT
                                                                   Chapter 7
                              Debtor./

ORDER GRANTING MOTION TO APPROVE COMPROMISE OF CONTROVERSIES
     BETWEEN CHAPTER 7 TRUSTEE AND ADVERSARY DEFENDANTS

       This case came on for consideration upon the Chapter 7 Trustee’s Motion to Approve and
Notice of Proposed Compromise of Controversies with Samuel William Ballinger, William
Ballinger, Locations of Pinellas, Inc., and Locations, Inc. [Doc # 215] regarding disputes over
ownership of certain corporations, real property, a 2006 Maserati Quattroporte, and Debtor’s
homestead exemption. The Court finds that the Motion was served pursuant to the negative
notice provisions of Local Bankruptcy Rule 2002-4. The Court has considered the Motion,
together with the record, and finds that there were no responses filed to the Motion. The Court
deems the Motion unopposed and that the Motion should be granted. Accordingly, it is:

       ORDERED as follows:

       1. The Trustee’s Motion to Approve and Notice of Proposed Compromise of
       Controversies is hereby GRANTED and the Court hereby approves the Conditional
       Settlement Agreement between Debtor, William Ballinger, Locations of Pinellas, Inc.,
       and Locations, Inc., wherein Locations of Pinellas, Inc. is scheduled to make a settlement
       payment of the greater of 25% or $50,000.00 pending recovery from a separate state
       court lawsuit.

       2. The settlement is conditioned upon Trustee’s receipt of the settlement payment from
       Locations of Pinellas, Inc. pursuant to the terms of the Conditional Settlement
       Agreement. Each adversary proceeding will remain abated until resolution of the separate

                                          Page 1 of 2
           Case 8:16-bk-07755-RCT         Doc 216       Filed 11/12/19   Page 2 of 2




       state court lawsuit.

       2. The Court reserves jurisdiction to enforce the terms of this Order and the
       Compromise between the parties.


**Jason Brazelton, Esq., is directed to serve a copy of this order on interested parties who are
non-CM/ECF and file a proof of service within 3 days of entry of the order.




                                          Page 2 of 2
